DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “the third valve ember” and “the fourth valve member” lack antecedent basis in the claim. Examiner notes that claim 10 recites a third 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter, Sr et al (U.S. Pat. 6,958,058 B1, hereinafter “Hunter”).
Regarding claim 1, Hunter discloses a vacuum assisted suction and irrigation system comprising: 
a suction and irrigation wand (illustrated in Fig. 6A as the elongate member attached to trumpet valve assembly 65) including a proximal body portion supporting a suction valve and an irrigation valve (trumpet valve assembly 65 is shown to have both a suction valve attached to suction source connection tubing 62 and an irrigation valve attached to irrigation source connection tubing 61; see also col. 1, lines 41-53 
and a distal body portion defining a fluid channel (i.e., the output of the wand, or probe, which is inserted into the body); 
an irrigation fluid supply 59 connected to the irrigation valve of the suction and irrigation wand (via irrigation source connection tubing 61), the irrigation valve being actuable to deliver irrigation fluid to the fluid channel of the suction and irrigation wand (i.e., the trumpet valve assembly 65 has the irrigation valve attached to the irrigation source connection tubing 61 and controls the flow of irrigation fluid through the valve assembly 65); 
a vacuum source 63 (Fig. 6A) connected to the suction valve of the suction and irrigation wand (via suction source connection tubing 62), the suction valve being actuable to draw a vacuum within the fluid channel (i.e., the trumpet valve assembly 65 has the suction valve attached to the suction source connection tubing 62 and controls the flow of suction through the valve assembly 65); and 
a fluid pump 60 (Fig. 6A) configured to deliver irrigation fluid to the suction and irrigation wand, the vacuum source connected to the fluid pump (via suction connection tubing 69) to pressurize the irrigation fluid being delivered to the suction and irrigation wand (see col. 5, lines 19-26 describing the general function of the pump which is to provide irrigating fluid under pressure).

Regarding claim 13, Hunter discloses that the fluid pump includes a base member (such as an air motor chamber 226; Fig. 11) and a compression member (such as blades 216 which compress air in order to operate the pump), the compression member having a first end pivotally coupled to the base member (i.e., the blades are pivotally coupled to the base member via a hub 216; the hub spins on an axis causing pivoting of the blades 216 relative to the air motor chamber 226).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkinson (U.S. Pat. 5,542,918, hereinafter “Atkinson”).
Regarding claim 1, Atkinson discloses a vacuum assisted suction and irrigation system comprising: 
a suction and irrigation wand 14 (Fig. 2) including a proximal body portion supporting a suction valve 16 (Fig. 2) and an irrigation valve 18 (Fig. 2) (see also col. 2, lines 43-61 describing valve 16 as communicating vacuum pressure to the wand to aspirate fluid from the wound or surgical site, and valve 18 as communicating pressure to fluid pump 20 to operate the fluid pump in order to pump irrigation fluid to the wand) and a distal body portion defining a fluid channel (i.e., the output of the wand which is inserted into the body); 

a vacuum source (see col. 2, lines 47-48) connected to the suction valve of the suction and irrigation wand (via vacuum line 4), the suction valve being actuable to draw a vacuum within the fluid channel (valve 16 is actuated to communicate vacuum pressure to the wand to aspirate fluid from the wound or surgical site);
a fluid pump 20 (Fig. 2) configured to deliver irrigation fluid to the suction and irrigation wand, the vacuum source connected to the fluid pump (via vacuum line 4) to pressurize the irrigation fluid being delivered to the suction and irrigation wand (see col. 2, lines 57-59 disclosing that the piston of valve 18 is open to communicate vacuum pressure to the pump 20 to operate the fluid pump, which serves to pressurize the irrigation fluid coming from the fluid line 2; see also col. 1, lines 17-20 disclosing that external fluid pumps supply irrigation fluids to the lavage system).
Regarding claim 2, Atkinson discloses that the fluid pump is a diaphragm type pump (see diaphragm 40 which is actuated to create pressure in the pump).
Regarding claim 12, Atkinson discloses that the irrigation fluid supply is a “hanging fluid bag” (col.2, lines 46-47), which are understood by those of ordinary skill in the art to be conventional fluid bags which are generally made of thin, flexible material allowing them to be compressible.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (U.S. Pub. 2005/0084395 A1, hereinafter “Kang”).
Regarding claim 1, Kang discloses a vacuum assisted suction and irrigation system comprising: 
a suction and irrigation wand 29 (Fig. 2) including a proximal body portion supporting a suction valve 18 (see para [0022] disclosing the valve 18 as connecting the vacuum source to the wand 29) and an irrigation valve 17 (see para [0022] disclosing the valve 16 as connecting the vacuum source to the wand 290 and tube 35 to irrigation; the wand is interpreted to “support” the valves by virtue of being firmly attached to pump cylinder 1 and trigger assembly which supports the valves; thus a skilled artisan would recognize that the wand could be held by the user while supporting the valves) and a distal body portion defining a fluid channel (i.e., the output of the wand which is inserted into the body); 
an irrigation fluid supply 16 (Fig 1) connected to the irrigation valve 17 of the suction and irrigation wand (via valve 11, pump body 1 and tube 35), the irrigation valve 17 being actuable to deliver irrigation fluid to the fluid channel of the suction and irrigation wand in order to pump irrigation fluid to the wand (see para [0022] disclosing pushing the valve 17 to irrigation or “sprinkling”) a vacuum source (labeled as “vacuum source” in Fig. 1) connected to the suction valve 18 of the suction and irrigation wand, the suction valve being actuable to draw a vacuum within the fluid channel (see para [0022] disclosing that valve 18 is pushed down in order to connect the vacuum source to the wand 29 until the hole and channel 22 matches hole 26);

Regarding claim 2, Kang discloses that the fluid pump is a diaphragm type pump (i.e., pistons 5 and 6 connected to diaphragm sheets 8B and 8C which reciprocally actuate to pressurize the irrigation fluid).
Regarding claims 3-5, Kang discloses that the fluid pump includes a first pump chamber (combination of cavity 2 and the cavity on the opposing side of piston 5; Fig. 1) and a second pump chamber (combination of cavity 3 and the cavity on the opposing side of piston 6; Fig. 1), the first pump chamber being divided into first vacuum cavity (the cavity on the opposing side of piston 5 from cavity 2; Fig. 1) and a first fluid cavity 2 (Fig. 1) by a first diaphragm (combination of piston 5 and sheet 8B; Fig. 1) and the second pump chamber being divided into second vacuum cavity (the cavity on the opposing side of piston 6 from cavity 3; Fig. 1) and a second fluid cavity 3 (Fig. 1) by a second diaphragm (combination of piston 6 and sheet 8C;
 wherein the first diaphragm supports a first piston 5 (Fig. 1) and the second diaphragm supports a second piston 6 (Fig. 6);
wherein the first piston 5 is coupled to the second piston 6 by a first piston shaft 7 (Fig. 1).

Regarding claim 7, Kang discloses that the fluid pump includes a vent valve assembly 31 (Fig. 1), a first bore 36 (Fig. 1) communicating the first vacuum cavity with the vent channel, and a second bore 37 (Fig. 1) communicating the second vacuum cavity with the vent channel (see Fig. 1 and para [0027] disclosing the bores 36 and 37 are selectively moved into communication with the vent channels 38 and 39 as illustrated in view “B” of Fig. 1);
Regarding claim 8, Kang discloses that the vent valve assembly includes a first valve member (combination of passage 36 and inner surface of casing 30 which allows selective access to the passage 36 as the vent valve assembly 30 is moved; see Fig. 1, view “B”) and a second valve member (combination of passage 37 and inner surface of casing 30 which allows selective access to the passage 37 as the vent valve assembly 30 is moved; see Fig. 1, view “B”), the vent valve assembly being movable between a first position in which the first valve member seals the first bore and the second bore is unsealed (illustrated in the bottom-left depiction in view “B” of Fig. 1 in which vacuum is drawn through bore 32 but is blocked by passage 36, and valve is open to allow atmosphere into channel 39), and

Regarding claim 9, Kang discloses the pump including a vacuum valve assembly (combination of passage 34 and inner surface of casing 30 which allows selective access between passage 34 and tube 35 connected to the vacuum source; see Fig. 1, view “B”), a third bore 32 communicating the first vacuum cavity with the vacuum chamber (as shown in the bottom-left depiction in view “B”, vacuum communicates through the third bore 32 and into tube 35), and a fourth bore 33 communicating the second vacuum cavity with the vacuum chamber (as shown in the bottom-right depiction in view “B”, vacuum communicates through the fourth bore 33 and into tube 35).
Regarding claim 10, Kang discloses that the vacuum valve assembly includes a third valve member (combination of passage 32 and inner surface of casing 30 which allows selective access between passage 32 and tube 35 connected to vacuum source) and a fourth valve member (combination of passage 33 and inner surface of casing 30 which allows selective access between passage 33 and tube 35 connected to vacuum source), the vacuum valve assembly being movable between a first position in which the third valve member seals the third bore and the fourth bore is unsealed (illustrated in the bottom-right depiction in view “B” where vacuum is communicated through the bore 33 but blocked from communication through bore 32), and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (U.S. Pat. 5,542,918) in view of Robinson (U.S. Pat. 5,758,563, hereinafter “Robinson”).
Regarding claims 3-5, it is noted that Atkinson does not appear to disclose the following claimed features:
the fluid pump includes a first pump chamber and a second pump chamber, the first pump chamber being divided into first vacuum cavity and a first fluid cavity by a first diaphragm and the second pump chamber being divided into second vacuum cavity and a second fluid cavity by a second diaphragm (as per claim 3);
 wherein the first diaphragm supports a first piston and the second diaphragm supports a second piston (as per claim 4);
wherein the first piston is coupled to the second piston by a first piston shaft (as per claim 5).
Robinson disclose a pump for driving and dispensing fluids, comprising:

 wherein the first diaphragm supports a first piston 60b (Fig. 1) and the second diaphragm supports a second piston 60a (Fig. 1) (as per claim 4);
wherein the first piston is coupled to the second piston by a first piston shaft 62 (Fig. 1) (as per claim 5).
A skilled artisan would have found it obvious at the time of the invention to modify the pump of Atkinson according to the teaching in Robinson, in order to provide an improved control valve actuator that performs both a switching and a sealing function using a double diaphragm configuration (see Robinson at col. 2, lines 18-30). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. Pub. 2005/0084395 A1).
Regarding claim 12, Kang does not appear to disclose that the irrigation fluid supply is a compressible pouch containing the irrigation fluid.
However, Kang discloses that it is well-known to provide irrigation fluid supply in the form of a “hanging fluid bag” (see para [0003]), which are understood by those of ordinary skill in the art to be conventional fluid bags which are generally made of thin, flexible material allowing them to be compressible.

Regarding claim 13, Kang discloses that the fluid pump comprises a base member, such as a separation member that is present between fluid chambers 2 and 3 (see Fig. 2) and a compression member, such as a link that connects pistons 5 and 6, the compression member having a first end that is pivotally coupled to the base member (i.e., the compression member is one half of the link system which is connected to the separation member present between the fluid chambers 2 and 3, and the compression member pivots about the point of connection to reciprocate the pistons 5 and 6).

Allowable Subject Matter
Claims 11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and as necessary, by amending the claim(s) to obviate rejection(s) under 35 U.S.C. 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
08/27/2021